PER CURIAM.
Appellant Leroy Mason appeals the trial court’s summary denial of his motion for rehearing and reply, which the trial court treated as a newly filed motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm, but write to point out that appellant has raised the identical challenge to the legality of his habitual violent felony offender sentence for second degree murder in at least two prior rule 3.800(a) motions to correct illegal sentence, as well as the third motion to correct underlying the subject motion for rehearing and reply.
While this appears to be his first appeal following the denial of his successive rule 3.800(a) challenges in the trial court on the identical issue, his abuse of judicial procedure frustrates the ability of the circuit court to use its available resources to consider the claims of others. Continuation of this abuse will likely result in future imposition of sanctions by the trial court, and this court, if appropriate. See Thurston v. State, 920 So.2d 1229 (Fla. 4th DCA 2006); Martin v. Circuit Court, Seventeenth Judicial Circuit, 627 So.2d 1298 (Fla. 4th DCA 1993).
STONE, POLEN and HAZOURI, JJ., concur.